DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [00111], lines 2-3, --47-- should be inserted after “input facility”.
(2)	Paragraph [00111], line 3, --49-- should be inserted after “the output facility”.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) An X-ray detector unit comprising: 
at least one analysis unit to process electrical signals delivered from a converter unit, the converter unit being coupled to the at least one analysis unit, and the at least one analysis unit being operatable by an operating voltage; 
an adjustable voltage supply to provide an adjustable supply voltage, the adjustable voltage supply being coupled to the at least one analysis unit; 
an identification unit to provide identification information about the at least one analysis unit in a readable manner, the identification unit being assigned to the at least one analysis unit; and 
a communication unit [[to]] to: 
read the identification information provided from the identification unit, and 
adjust the adjustable voltage supply to equate the provided adjustable supply voltage to the operating voltage of the at least one analysis unit, the adjustable voltage supply being adjusted based on the identification information, and the communication unit being coupled to the adjustable voltage supply.
Appropriate correction is required.
Claims 2 and 12-15 are objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The X-ray detector unit of claim 1, wherein the adjustable voltage supply is configured to provide [[a]] the adjustable supply voltage (a limitation previously recited in claim 1) between 1V and 7V.
Appropriate correction is required.
Claims 10 and 11 are objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) A method for operating an X-ray detector unit according to claim 1, the method comprising: 7Atty. Dkt. No. 32860HC-003472-US U.S. Application No. 17/552,420 
providing the identification information about the at least one analysis unit via the identification unit assigned to the at least one analysis unit; 
reading the identification information from the identification unit via the communication unit; 
automatically adjusting, via the communication unit, [[a]] the provided adjustable supply voltage (a limitation previously recited in claim 1) of the adjustable voltage supply to equate the provided adjustable supply voltage to the operating voltage of the at least one analysis unit; and 
operating the at least one analysis unit using the adjustable supply voltage provided by the adjustable voltage supply.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The method of claim 10, wherein 
the communication unit is configured to activate the at least one analysis unit; and 
the at least one analysis unit is activatable by the communication unit only once the provided adjustable supply voltage (a limitation previously recited in claim 1) is adjusted to the operating voltage of the at least one analysis unit.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “a converter unit” in lines 2-3, which renders the claim indefinite.  It is unclear whether the X-ray detector unit comprises a converter unit.  See transitional phrases in MPEP § 2111.03 for more information.

Claim 16 recites a passive limitation “at least one X-ray detector unit of the X-ray detector” in lines 3 and 4-5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 7 recites a limitation “at least two X-ray detector units” in line 2.  Furthermore, it is unclear whether the X-ray detector further comprises at least one X-ray detector unit.  See transitional phrases in MPEP § 2111.03 for more information.

Response to Amendment
Applicant’s amendments filed 27 June 2022 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 27 June 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 27 June 2022 with respect to claims 2 and 12-15 have been fully considered.  The objections of claims 2 and 12-15 have been withdrawn.
Applicant’s amendments filed 27 June 2022 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 27 June 2022 with respect to claim 15 have been fully considered.  The objection of claim 15 has been withdrawn.
Applicant’s amendments filed 27 June 2022 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 27 June 2022 with respect to claim 6 have been fully considered.  The objection of claim 6 has been withdrawn.
Applicant’s amendments filed 27 June 2022 with respect to claims 7, 16, and 17 have been fully considered.  The objections of claims 7, 16, and 17 have been withdrawn.
Applicant’s amendments filed 27 June 2022 with respect to claim 17 have been fully considered.  The objection of claim 17 has been withdrawn.
Applicant’s amendments filed 27 June 2022 with respect to claims 8 and 9 have been fully considered.  The objections of claims 8 and 9 have been withdrawn.
Applicant’s amendments filed 27 June 2022 with respect to claim 9 have been fully considered.  The objection of claim 9 has been withdrawn.
Applicant’s amendments filed 27 June 2022 with respect to claims 10 and 11 have been fully considered.  The objection of claims 10 and 11 has been withdrawn.
Applicant’s amendments filed 27 June 2022 with respect to claims 10 and 11 have been fully considered.  The rejection of claims 10 and 11 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 27 June 2022 with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s arguments filed 27 June 2022 with respect to claim 11 have been fully considered and are persuasive.  The rejection of claim 11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen (U. S. Patent No. 10,345,458 B2) disclosed an X-ray sensor comprising a circuit.
Kim (U. S. Patent No. 9,675,309 B2) disclosed an X-ray imaging apparatus and a control method thereof.
Agano (U. S. Patent No. 7,049,601 B2) disclosed an image-reading method and an image recording and reading device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884